DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on July 28, 2022, amending claims 1, 8 and 15.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-20 are objected to because of the following informalities.  Claims 1, 8 and 15 each recite an “initial business plan model” and also “the initial business plan” ostensibly in reference to the same object.  To avoid any potential reader confusion, it is recommended that the terminology be consistent (i.e. to either recite “initial business plan model” or “initial business plan” in both instances).  Also, each of claims 1, 8 and 15 recites both “a developer client” and “the developer client device” ostensibly in reference to the same object.  Again, to avoid any potential reader confusion, it is recommended that such terminology be consistent. 
Claims 2-7 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-7 are also objected to for the above reasons provided with respect to claim 1.  Similarly, as claims 9-14 depend from claim 8 and thereby include all of the limitations of claim 8, claims 9-14 are objected to for the above reasons provided with respect to claim 8.  Claims 16-20 depend from claim 15 and thereby include all of the limitations of claim 15, and are therefore objected to for the above reasons provided with respect to claim 15.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In particular, each of independent claims 1, 8 and 15 recites the following limitations that Applicant’s specification fails to enable in their entirety:
automatically constructing an initial business plan model based on inputs received at a developer client, wherein the initial business plan defines availability of features and artifacts and provides a user interface and wherein the artifacts represent categories of features, and the features include software functionality;
generating, at a framework, a dynamic business planning model based on artifacts and features selected from the available features and the available artifacts;
receiving a list of business questions selected by the user interacting with the user interface of the developer client device;
receiving answers to the list of business questions from a customer administrator system;
automatically updating the dynamic business planning model in response to the answers provided to the list of business questions;
automatically adjusting the list of business questions in response to one or more of the answers;
automatically populating artifacts with features in accordance with the answers; [and]
incorporating the populated artifacts into the updated dynamic business planning model.
The specification of the instant application does not adequately disclose or describe how to generate a dynamic business planning model based on artifacts and features selected from available artifacts and features, wherein the dynamic business planning model is automatically updated in response to answers provided to a list of business questions, wherein artifacts are populated with features in accordance with the answers and wherein the populated artifacts are incorporated into the updated dynamic business planning model like claimed.  One of ordinary skill in the art would not know how to make and use such a business planning model without undue experimentation.
As per MPEP § 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
In this case, in claims 1, 8 and 15, the limitations at issue (e.g. “generating, at a framework, a dynamic business planning model based on artifacts and features selected from the available features and the available artifacts”) can be construed rather broadly.  There is no explicit definition in the specification as to a “business planning model” and no claimed limitations on the business planning model, other than that the “initial business plan defines availability of features and artifacts” and that the “dynamic business planning model” is “based on artifacts and features selected from the available features and the available artifacts.”  The claim broadly recites that features “include software functionality” and that the artifacts “represent categories of features.”  Accordingly, the claimed dynamic business planning model could simply be interpreted as a listing of selected categories (i.e. artifacts) of software functionality (i.e. features).  However, it could alternatively be something much more complex such as a distributed system comprising selected software for carrying out a particular business process.
As to the nature of the invention and the state of the prior art, claims 1, 8 and 15 are directed to generating and updating a business planning model.  Whereas business planning models are taught in the art (see e.g. U.S. Patent Application Publication No. 2011/0264487 to Koerner, U.S. Patent Application Publication No. 2017/0140306 to Prabhu et al., and U.S. Patent Application Publication No. 2016/0098651 to Tai et al.), there does not appear to be a standard or conventional definition for such business planning models or how they are constructed or represented.  They are not generally described with respect to “features” and “artifacts” like claimed.  While user interfaces for generating a business process model are taught in the art (see e.g. U.S. Patent Application Publication No. 2006/0074915 to Bhandarkar et al. and U.S. Patent Application Publication No. 2015/0066573 to Damonte et al.), “an initial business plan” that is automatically constructed based on inputs received at a developer client and which defines an availability of features and artifacts is not generally known in the art, and particularly wherein a dynamic business planning model is generated based on selected artifacts and features like claimed.  Similarly, the prior art does not appear to teach automatically updating a dynamic business planning model, and also not in response to answers provided to business questions like claimed.
As to the amount of direction provided by the inventor and the existence of working examples, it is noted that the specification provides little description or explanation for the limitations at issue, other than a nominal disclosure of the limitations.  For example, the specification discloses constructing an initial business plan model based on inputs received at a developer system (see e.g. paragraph 0068 of the specification as published in U.S. Patent Application Publication No. 2018/0074663).  The specification discloses that the inputs comprise inputs to select model artifacts (see e.g. paragraphs 0056-0057) and model features (see e.g. paragraph 0058) and inputs to configure initial mappings that define associations between the artifacts and features (see e.g. paragraphs 0059-0060).  The inputs further include inputs to define, select and group business questions (see e.g. paragraphs 0062-0063).
The specification, however, does not adequately explain the business planning model, the model artifact and the model features.  The specification mentions that the dynamic business planning model “may be defined via an extensible markup language (XML) document, includes a specification 48 (labeled “Model Specs”) of business planning model 18, and optionally, embedded question generator code (or a link to code) 50 and answer incorporator 52, e.g., for facilitating incorporating answers to business questions, as may be provided via the customer administrator system 22…” (paragraph 0052).   However, other than this, there is no disclosure as to how the business planning model is constructed or how it functions.  As noted, the specification discloses that the dynamic business planning model includes a specification (i.e. “Model Specs”) of business planning model, but doesn’t describe the specification, or its contents or functionality.  There are no examples in the specification of a business planning model.  Accordingly, because of the lack of explanation regarding a business planning model, one of ordinary skill in the art would have a difficult time constructing such a model (e.g. an initial business plan model based on inputs received at a developer client like claimed) without undue experimentation.
Similarly, the specification provides only a general, broad definition of artifacts (i.e. “[s]oftware functionality”) and features (e.g. a “descriptor or characteristic of a business planning model”), and provides an open-ended, diverse list of examples of artifacts and features:
Software functionality, or a set of software functionalities, that is/are associated with or used by a business planning model, is called a model feature (or simply feature) herein. Examples of features include, but are not limited to, software functionality for implementing indirect cash flow statements, income statements, and so on.
(Paragraph 0044).
A descriptor or characteristic of a business planning model and/or associated UI display screens and/or UI layout, is called a model artifact (or simply artifact) herein. Examples of model artifacts include, but are not limited to metadata (e.g., metadata describing a UI layout or UI model framework), dashboards, business rules, forms, dimensions, and so on.
(Paragraph 0046).
The specification does not provide a description as to how such artifacts and features are related to a business planning model.  Accordingly, one of ordinary skill in the art would be unable, without undue experimentation, to make or use a “dynamic business planning model based on artifacts and features” like claimed.
The specification also fails to provide any examples of business questions, or any explanation of how a business planning model is updated based on answers provided to such business questions.  While one of ordinary skill could envision business questions and answers, it would not have been apparent, without undue experimentation, as to how to automatically update a dynamic business planning model in response to answers provided to business questions, or how to automatically populate artifacts with features in response to one or more of the answers, as in claims 1, 8 and 15.  The specification nominally discloses automatically changing a dynamic business planning model in response to answers provided in response to the business questions:
Feature-artifact mapping module 38 includes computer code for enabling automatic implementation of changes introduced to dynamic business planning model 18 in response to answers provided in response to business questions posed to an administrator (or other authorized user) of customer administrator system 22. In particular, when an administrator provides a new answer to a question (e.g., which may be posed via a UI prompt, such as a check box), any artifacts associated with the question are then automatically populated with features via feature-artifact mapping module 38. The resulting populated artifacts are then incorporated into updated dynamic business planning model 18 after any artifact and/or feature dependencies are handled and/or deltas are processed.
(Paragraph 0070; emphasis added).
However, other than by simply disclosing that this is done by populating any artifacts associated with the questions with features, and then incorporating the resulting populated artifacts into an updated dynamic business planning module, the specification does not provide any insight into how artifacts are populated with the features in accordance with the answers, how the populated artifacts concern the dynamic business planning module, or how the artifacts are incorporated into the updated dynamic business planning model.  There is no disclosure as to how the model is changed based on the answers to the questions.
   Consequently, the specification fails to enable one of ordinary skill in the art to make and use the claimed features of: “automatically constructing an initial business plan model based on inputs received at a developer client, wherein the initial business plan defines availability of features and artifacts…; receiving a list of business questions selected by the user…; receiving answers to the list of business questions…; automatically updating the dynamic business planning model in response to the answers…; automatically adjusting the list of business questions in response to one or more of the answers; automatically populating artifacts with features in accordance with the answers; [and] incorporating the populated artifacts into the updated dynamic business planning model,” as is required by claims 1, 8 and 15.
Claims 2-7 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-7 are also rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the above reasons provided with respect to claim 1.  Similarly, as claims 9-14 depend from claim 8 and thereby include all of the limitations of claim 8, claims 9-14 are also rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the above reasons provided with respect to claim 8.  Claims 16-20 depend from claim 15 and thereby include all of the limitations of claim 15, and are therefore also rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the above reasons provided with respect to claim 15.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 8 and 15.  In response to these amendments, the 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections presented in the previous Office Action with respect to claims 1-20, for failing to comply with the written description requirement, are respectfully withdrawn.
The Examiner, however, respectfully submits that claims 1-20 still fail to comply with the enablement requirement of 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The Applicant cites paragraphs 40, 44, 54, 61-63, 67-68, 70-71, 76, 116-118, 120, 122, 128, and Figures 1, 3, 5 and 6 of the instant application as filed to demonstrate support for the following claimed features:
receiving a list of business questions selected by the user interacting with the user interface of the developer client device;
receiving answers to the list of business questions from a customer administrator system;
automatically updating the dynamic business planning model in response to the answers provided to the list of business questions;
automatically adjusting the list of business questions in response to one or more of the answers;
automatically populating artifacts with features in accordance with the answers;
incorporating the populated artifacts into the updated dynamic business planning model;
…
building a customer end-user software system including an end-user interface based on the updated dynamic business planning model including the populated artifacts and based on the process displayed in the workspace region of the user interface of the updated dynamic business process model, wherein the process is displayed based on the user selected subset of process elements with the sub-processes, and the domain regions.

However, the Examiner respectfully submits that, while the cited sections of the specification demonstrate that the specification provides written description support for the above features, the specification fails to enable one of ordinary skill in the art to make and use the above claimed features without undue experimentation (and also the features for “automatically constructing an initial business plan model based on inputs received at a developer client, wherein the initial business plan defines availability of features and artifacts and provides a user interface and wherein the artifacts represent categories of features, and the features including software functionality” and “generating, at a framework, a dynamic business planning model based on artifacts and features selected from the available features and the available artifacts” as is further claimed).  For the reasons described above, the specification of the instant application does not adequately disclose or describe how to generate a dynamic business planning model based on artifacts and features selected from available artifacts and features, wherein the dynamic business planning model is automatically updated in response to answers provided to a list of business questions, wherein artifacts are populated with features in accordance with the answers and wherein the populated artifacts are incorporated into the updated dynamic business planning model like claimed.  One of ordinary skill in the art would not know how to make and use such a business planning model without undue experimentation.  Accordingly, the Applicant’s arguments regarding 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections of claims 1-20 for failing to comply with the enablement requirement have been fully considered but are not persuasive.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  Particularly, like noted above, the U.S. Patent Application Publications to Koerner, Prabhu et al., and Tai et al. cited therein discuss business planning models.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
10/26/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173